Exhibit 10.b

 

DPL INC.

PARTICIPATION AGREEMENT

 

This PARTICIPATION AGREEMENT (“Agreement”) is entered into this 14th day of May,
2010 (the “Effective Date”) among DPL Inc., an Ohio corporation (“DPL”), The
Dayton Power and Light Company, an Ohio corporation (“DP&L”) (collectively, the
“Company”), and Bryce W. Nickel (“Executive”).

 

WHEREAS, DPL has an executive compensation program (the “Program”), generally
effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
the Company (the “Committee”) and adopted by the Board of Directors of the
Company (the “Board”): the DPL Inc. Severance Pay and Change of Control Plan,
the DPL Inc. Supplemental Executive Defined Contribution Retirement Plan, the
DPL Inc. 2006 Equity and Performance Incentive Plan, the DPL Inc. Executive
Incentive Compensation Plan (the “EICP”), the DPL Inc. 2006 Deferred
Compensation Plan for Executives and the DPL Inc. Pension Restoration Plan
(collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans and eligibility for the benefits
provided thereunder requires execution of this Agreement; and

 

WHEREAS, the Company desires to provide Executive benefits in addition to those
provided by the Program, as described herein.

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.             Effective Date.  This Agreement is effective on the Effective
Date and will continue in effect as provided herein.

 

2.             Participation in the Plans.  The Company confirms that Executive
has been designated by the Committee and the Board to participate in each of the
Plans pursuant to the terms thereof contingent on his execution of this
Agreement.  The Company and the Executive agree that, in light of the Board’s
modification of excise tax eligibility under the Severance and Change of Control
Plan, the Executive will not be eligible to receive any excise tax gross-ups
under the Severance and Change of Control Plan.  The Executive is eligible to
receive additional benefits as such are provided to other similarly situated
employees of the Company from time to time.

 

3.             Remaining Rights.  Notwithstanding the terms of Section 2,
Executive and DPL hereby agree that nothing in this Agreement negates or
diminishes the Executive’s right (a) to receive cash payouts under any stock
incentive units awarded under the DP&L Management Stock Incentive Plan, as
described in and subject to the terms and conditions contained in the Letter
between DPL and Executive, April 27, 2001, a copy of which is attached as
Exhibit A; and (b) to purchase from DPL, to the extent not yet purchased, up to
a total of 30,000 common shares of DPL at an exercise price of $29 5/8 per share
pursuant to the terms of Executive’s Management Stock Option Agreement, dated
January 1, 2001, a copy of which is attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------


 

 

 

3.             Perquisite Allowance.  By executing this Agreement, Executive
shall be entitled to receive a perquisite allowance in the amount of $20,000 per
year (the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company.  Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2010.  The Perquisite Allowance
for 2010 shall be paid as soon as practicable after the execution of this
Participation Agreement.  The Perquisite Allowance for years after 2010 shall be
paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year.  The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

 

4.             Non-Solicitation.  As a condition to his eligibility to
participate in the Program, Executive hereby agrees that during his employment
and for a period of two years following his termination of employment with the
Company, Executive will not (a) solicit for employment with himself or any firm
or entity with which he is associated, any employee of the Company, its
subsidiaries or affiliates, or otherwise disrupt, impair, damage or interfere
with the Company’s, its subsidiaries’ or affiliates’ relationships with their
employees or (b) solicit for Executive’s own behalf or on behalf of any other
person(s), any retail customer of the Company, its subsidiaries or affiliates,
that has purchased products or services from the Company, its subsidiaries or
affiliates, at any time (i) with respect to solicitation during employment,
during the Executive’s employment or (ii) with respect to solicitation after
termination of employment, in the twelve months preceding the date on which
Executive’s employment with the Company, its subsidiaries or affiliates is
terminated or that the Company, its subsidiaries or affiliates are actively
soliciting or have known plans to solicit, for the purpose of marketing or
distributing any product, pricing or service competitive with any product,
pricing or service then offered by the Company, its subsidiaries or affiliates
or which the Company, its subsidiaries or affiliates have known plans to offer.

 

[Signatures on the Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

DPL INC. and

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Paul M. Barbas

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Bryce W. Nickel

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Nickel SIU Letter Agreement, dated April 27, 2001

 

--------------------------------------------------------------------------------


 

GRAPHIC [g124321km03i001.jpg]

 

Allen M. Hill

 

President and

Chief Executive Officer

(937) 259-7205

 

April 27, 2001

 

Bryce W. Nickel

DPL Inc.

 

Dear Bryce:

 

Congratulations! The Management SIU program which you participated in ended
December 31, 2000. Your total awards, with accrued dividends, is 12,907 SIU’s.

 

In accordance with the program, SIU’s which have vested will be paid, in cash,
in the year in which they vest. Payments will occur on July 15 of each payout
year and will be based on the average of the last closing price of the previous
three months. Attached is your vesting schedule indicating the timing and
amounts of your vested SIU’s.

 

All program requirements and criteria, including your continuance as an
employee, remain effective.

 

Again, congratulations!

 

 

 

Sincerely,

 

GRAPHIC [g124321km03i002.jpg]

 

 

DPL Inc. · P.O. Box 8815 · Dayton, Ohio 45401

 

--------------------------------------------------------------------------------


 

THE DAYTON POWER & LIGHT COMPANY

Management SIU Program

Vesting Schedule

 

Nickel, Bryce W.

 

 

 

Award

 

Vested Awards

 

 

 

 

 

Year

 

SIU

 

2001

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

Total

 

 

 

1995

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

1996

 

1,800

 

 

 

360

 

360

 

360

 

360

 

360

 

 

 

 

 

 

 

 

 

1,800

 

 

 

1997

 

3,000

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

 

 

 

 

 

 

3,000

 

 

 

1998

 

1,500

 

 

 

 

 

 

 

300

 

300

 

300

 

300

 

300

 

 

 

 

 

1,500

 

 

 

1999

 

3,000

 

 

 

 

 

 

 

 

 

600

 

600

 

600

 

600

 

600

 

 

 

3,000

 

 

 

2000

 

2,500

 

 

 

 

 

 

 

 

 

 

 

500

 

500

 

500

 

500

 

500

 

2,500

 

 

 

Dividends

 

1,107

 

0

 

34

 

91

 

119

 

175

 

221

 

187

 

131

 

103

 

46

 

1,107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

12,907

 

0

 

394

 

1,051

 

1,379

 

2,035

 

2,581

 

2,187

 

1,531

 

1,203

 

546

 

12,907

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Nickel Management Stock Option Agreement

 

--------------------------------------------------------------------------------


 

DPL INC.
STOCK OPTION PLAN

 

Management Stock Option Agreement

 

This Agreement is made as of January 1, 2001 (the “Grant Date”), by and between
DPL Inc., an Ohio corporation (the “Company”) and Bryce Nickel (the
“Participant”).

 

WHEREAS, the Committee, pursuant to the Company’s Stock Option Plan (the
“Plan”), has made an award to the Participant and authorized and directed the
execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:

 

1.                                 Award. The Participant is hereby granted a
stock option (an “Option”) to purchase from the Company up to a total of 30,000
Common Shares of the Company at $29 5/8 per share (the “Exercise Price”). The
term of such Option shall be ten years, commencing on the Grant Date (the
“Term”). This Option is not intended to qualify as an incentive stock option
under Code Section 422.

 

2.                                 Vesting and Exercise. The Option may be
exercised only in accordance with the Plan, as supplemented by this Agreement,
and not otherwise.

 

a.                                       Vesting. During its Term and prior to
its earlier termination in accordance with Section 3 of this Agreement, and
subject to Section 4 of this Agreement, the Option shall vest in accordance with
the following schedule:

 

Cumulative Percent
of Option

 

Vested as of December 31

20%

 

2001

40%

 

2002

60%

 

2003

80%

 

2004

100%

 

2005

 

b.                                      Exercise. The vested portion of the
Option shall become exercisable on January 1, 2006. The Option may be exercised
for less than the full number of Shares for which the Option is then
exercisable. To the extent then exercisable, the Option may be exercised by the
Participant by giving written notice of exercise to the Company in such form as
may be provided by the Committee, specifying the number of Shares with respect
to which the Option is to be exercised and such other information as the
Committee may require. Such exercise shall be effective upon receipt by the
Company of such written notice together with the required payment of the
Exercise Price and any applicable withholding taxes.

 

--------------------------------------------------------------------------------


 

 

c.                                       Payment of Exercise Price. Payment of
the Exercise Price may be made by cash, check (subject to collection) or,
provided that the Shares have been owned by the Participant for at least six
months prior to such payment, by the delivery (or attestation of ownership) of
Shares having a Fair Market Value equal to the aggregate Exercise Price and any
applicable withholding taxes. Alternatively, the Participant may make such
payment by authorizing the simultaneous sale of Shares (or a sufficient portion
thereof) acquired upon exercise through a brokerage or similar arrangement
approved in advance by the Committee. Subject to the foregoing and except as
otherwise provided by the Committee before the Option is exercised, the Company
will deliver to the Participant, within a reasonable period of time thereafter,
a certificate or certificates representing the Shares so acquired, registered in
the name of the Participant or in accordance with other delivery instructions
provided by the Participant and acceptable to the Committee.

 

3.                                       Termination. Except as otherwise
provided in this Section 3, the Option shall terminate upon the expiration of
its Term.

 

a.                                                 If the Participant’s
employment or other service terminates for Cause, the Option, whether or not
vested, shall be forfeited.

 

b.                                                If the Participant’s
employment or other service terminates for any reason other than for Cause, the
Participant shall be entitled to the then vested portion of the Option and the
unvested portion shall be forfeited.

 

c.                                                 In no event may the Option be
exercised beyond its Term.

 

4.                                       Change of Control. Notwithstanding the
provisions of Sections 2(a) and 2(b) hereof, in the event of a Change of
Control, the Option shall immediately vest and become exercisable in its
entirety, provided that the Participant’s employment or other service has not
terminated prior to the date of such Change of Control.

 

5.                                       Withholding. The Company shall withhold
all applicable taxes required by law from all amounts paid in respect of the
Option. A Participant may satisfy the withholding obligation (i) by paying the
amount of any such taxes in cash or check (subject to collection), (ii) by the
delivery (or attestation of ownership) of

 

--------------------------------------------------------------------------------


 

Shares or (iii) with the approval of the Committee, by having Shares deducted
from the payment. Alternatively, the Participant may satisfy such obligation by
authorizing the simultaneous sale of Shares (or a sufficient portion thereof)
acquired upon exercise through a brokerage or similar arrangement approved in
advance by the Committee. The amount of the withholding and, if applicable, the
number of Shares to be delivered or deducted, as the case may be, shall be
determined by the Committee as of when the withholding is required to be made,
provided that the number of Shares so delivered or withheld shall not exceed the
minimum required amount of such withholding.

 

6.                                       Non-Assignability. Except as otherwise
provided in this Section, the Option is not assignable or transferable other
than by will or by the laws of descent and distribution and, during the
Participant’s life, may be exercised only by the Participant. The Participant,
with the approval of the Committee, which approval may be withheld in its sole
discretion, may transfer the Option for no consideration to or for the benefit
of any member or members of the Participant’s Immediate Family (including,
without limitation, to a trust for the benefit of any member or members of the
Participant’s Immediate Family or to a partnership or limited liability company
for one or more members of the Participant’s Immediate Family) subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The foregoing right to transfer the Option shall apply to the right to consent
to amendments to this Agreement and, in the discretion of the Committee, shall
also apply to the right to transfer ancillary rights associated with the Option.

 

7.                                       Rights as a Shareholder. A Participant
shall have no rights as a shareholder with respect to any Shares subject to this
award until the date the Participant becomes the holder of record of the Shares.

 

8.                                       No Right to Continued Service. Nothing
herein shall obligate the Company or any Subsidiary to continue the
Participant’s employment or other service for any particular period or on any
particular basis of compensation.

 

9.                                       Burden and Benefit. The terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Participant and his or her executors or administrators, heirs,
and personal and legal representatives.

 

10.                                 Execution. This Option is not enforceable
until this Agreement has been signed by the Participant and the Company. By
executing this Agreement, the Participant shall be deemed to have accepted and
consented to any action taken or to be taken under the Plan by the Committee,
the Board of Directors or their delegates.

 

--------------------------------------------------------------------------------


 

11.                               Governing Law. This Agreement shall be
construed and enforced in accordance with the laws of the State of Ohio, without
regard to the conflict of laws principles thereof.

 

12.                               Modifications. Except for alterations and
amendments permitted under the Plan without the consent of the Participant, no
change or modification of this Agreement shall be valid unless it is in writing
and signed by the parties hereto.

 

13.                               Entire Agreement. This Agreement, together
with the Plan, sets forth all of the promises, agreements, conditions,
understandings, warranties and representations between the parties hereto with
respect to the Option, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to the Option other than as set forth herein
or therein. The terms and conditions of the Plan, a copy of which has been
furnished to the Participant, are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.

 

14.                               Additional Definitions. Any capitalized term
to the extent not defined below or elsewhere in this Agreement shall have the
same meaning as set forth in the Plan.

 

a.                                     “Cause” means (i) the commission of a
felony, (ii) embezzlement, (iii) the illegal use of drugs or (iv) if no Change
of Control has occurred other than the entering into of an agreement referred to
in items (ii) or (iii) of the definition of Change of Control, the failure by
the Participant to substantially perform his duties with the Company or any
Subsidiary (other than any such failure resulting from his Disability) as
determined by the Committee.

 

b.                                    “Immediate Family” means the Participant’s
spouse, parents, parents-in-law, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
the Participant).

 

15.                               Construction. The use of any gender herein
shall be deemed to include the other gender and the use of the singular herein
shall be deemed to include the plural and vice versa, wherever appropriate.

 

--------------------------------------------------------------------------------


 

16.                                 Notices. Any and all notices required herein
shall be addressed: (i) if to the Company, to the principal executive offices of
the Company; and (ii) if to the Participant, to his or her address as reflected
in the records of the Company.

 

17.                                 Invalid or Unenforceable Provisions. The
invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if the invalid or unenforceable provisions were
omitted.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

 

 

DPL INC.

 

 

 

[g124321km07i001.jpg]

 

--------------------------------------------------------------------------------